There are no assignments of error in the record sent this court nor anything showing such assignments to have been filed in the court below as required by the statute. Article 1844, R.S. 1925. If such assignments were ever so filed, they not only were not made a part of said record, but they were not copied into appellant's brief as rule 32 for the government of Courts of Civil Appeals required they should be. It has been many times held that when an appellant has failed to comply with said requirements, only errors "apparent upon the face of the record" can be considered by an appellate court. Gladney v. Pate (Tex.Civ.App.)29 S.W.2d 794; Lawhorn v. Kirkpatrick (Tex.Civ.App.) 26 S.W.2d 658; Dawes v. Irr. Dist. (Tex.Civ.App.) 25 S.W. 907; Yandle v. Mundy (Tex.Civ.App.)22 S.W.2d 983. Having examined the record without finding an error of that kind, it follows from what has been said that we cannot do otherwise than affirm the judgment *Page 1109